Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Chatham 28th August 1781
                            
                        
                        I do not find that the force upon Staten Island is large—or thrown over for any other
                            purpose than that of defence—for which reason it is submited to your Excellencys judgment to march your Troops in one or
                            two division’s as shall be most easy & convenient to them—there moving in two divisions succeeding days, will
                            occasion no delay, as the Second will be up by the time the first will have embarked.
                        As I propose to go the lower Road I shall not have the honr of joining your Excellency till we arrive at
                            Princeton where I will order dinner to be ready at three oclock that we may lodge at Trenton (12 miles further). As this
                            will be a journey of 54 miles from Whippany I would suggest to you the expediency of making part of it this afternn—Colo.
                            Smith, one of my aids, who is well acquainted with the Roads will have the honor of attending you to the rendezvous at
                            Princeton. With great esteem & regard & much personal attachment I have the honr to be yr Excellency’s
                            most obt Servt
                        
                            Go: Washington
                        
                    